Title: James Madison to Edward Everett, 3 June 1827
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 3. 1827
                            
                        
                        I offer for your brother and yourself the thanks I owe for the copy of his work on "America." It well
                            sustains the reputation for talents and learning acquired by his former work on "Europe." I have found in the volume many
                            proofs of original as well as enlarged views, and not a few passages of glowing eloquence. With this just tribute I must
                            be allowed to combine the remark, that my trains of thought do not accord with some of his speculations, and that the work
                            is susceptible of improved accuracy from recesses of information which time is gradually laying open. One error into which
                            the Author has been led, will I am sure be gladly corrected. In page 109. it is said of Washington that he—"appears to
                            have wavered for a moment in making up his mind upon the Constitution." I can testify from my personal knowledge, that no
                            member of the Convention appeared to sign the Instrument with more cordiality than he did, nor to be more anxious for its
                            ratification. I have indeed the most thorough conviction from the best evidence, that he never wavered in the part he took
                            in giving it his sanction and support. The error may perhaps have arisen from his backwardness in accepting his
                            appointment to the Convention, occasioned by peculiar considerations which may be seen in the 5th. volume of his
                            Biographer.
                        Is there no danger that your brother may render himself an unwelcome Functionary at Madrid by his strictures
                            on Spain &c? I pray you to accept, Sir, the expression of my cordial esteem
                        
                            
                                James Madison
                            
                        
                    